CHIASSON, Judge.
This is an appeal by Charles R. Johnson from a judgment of the District Court upholding his dismissal from the Baton Rouge City Police Department. We note, ex pro-prio motu, out lack of jurisdiction because the appeal was not timely perfected.
Judgment in favor of the defendant-ap-pellee, the Baton Rouge Municipal Fire and Police Civil Service Board, and against the plaintiff-appellant was rendered and signed on May 24, 1976. A motion for a new trial was timely filed and thereafter denied by the Court on the date of the hearing, June 18, 1976.
Appellant obtained an order for a devolu-tive appeal on September 16,1976, and filed an appeal bond in the proper amount on November 9, 1976.
At that time, La. C.C.P. Art. 2087 provided that a devolutive appeal could be taken, and security therefor furnished, only within ninety days of the District Court’s refusal to grant a timely application for a new trial.
The delay allowed appellant to perfect his appeal began to run on June 19, 1976, and ended on September 17,1976. The filing of the appeal bond on November 9, 1976, was therefore untimely.
The appeal is therefore dismissed at appellant’s cost.
APPEAL DISMISSED.